Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2.	This Non-Final Office action is in response to the application filed on 5/20/2021. Claims 1-16 are pending. 
Priority
3.	Application 17/326,102 was filed on 5/20/2021 which claims benefit of provisional application 63027626 filed on 5/20/2020.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 11, 12, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ADB SafeGate (NPL Youtube Video) in view of McCoskey (US Patent Pub. No. 20060065779). 
7.	Regarding Claim 1 ADB Safe Gate discloses an airport pushback monitoring system (“visual docking guiding system”) that safely guides aircraft during pushback operations within an airport ramp area (“the high intensity LED display provides azimuth guidance and distance to go information to both pilots”) comprising: a. an airport ramp parking stand equipped with a pushback monitoring and scanning system operative in real time to scan said airport ramp area and to monitor aircraft pushback paths (“an eye safe laser and patented 3D scanning technique are used to capture and track the approaching aircraft”) 

    PNG
    media_image1.png
    642
    1134
    media_image1.png
    Greyscale

8. 	ADB also discloses c. a processor in communication with said pushback monitoring and scanning system operative to receive transmitted real time information related to said scanned airport ramp area and said electric taxi system-driven aircraft reverse pushback travel and to produce real time visual signals from said transmitted information (“an eye safe laser and patented 3D scanning technique are used to capture and track the approaching aircraft). It is inherent from the ADB Safegate video that some sort of processor is in communication with the “eye safe laser and 3D scanning technique” and the display device seen in the video. As seen in the video the devices are in communication with each other and update the display with real time information regarding the aircraft location inherently showing the presence of a processor of some sort. 
9.	ADB Safegate also discloses d. at least one display device in communication with said processor to receive said real time visual signals, said at least one display device having a display surface presenting said real time visual signals and safety alert information in a form that is clearly visible to a pilot driving the electric taxi system-driven aircraft along said pushback path to said pushback end location. As discussed above it is inherent from the function of the device presented in ADB Safegate that a processor of some sort is working in conjunction with the device to provide the display with real time information regarding the aircraft position and warnings. 

    PNG
    media_image2.png
    528
    929
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    523
    925
    media_image3.png
    Greyscale

10.	The ADB Safegate video does not disclose part b. of Claim 1. McCoskey does disclose an aircraft equipped with pilot-controllable ([008] Steering and speed are regulated either by the onboard control of the pilot) landing gear wheel-mounted electric taxi drive systems (Abstract: A powered nose aircraft wheel system (130) for an aircraft (12))operative to power reverse pushback travel of said aircraft from said parking stand along a pushback path to a pushback end location ([0057] The wheel motors 106 may be designed for both forward and rearward operation).
11.	It would have been obvious to one with ordinary skill in the art prior to the effective filing date
to modify ADB Safegate in view of McCoskey, to reduce necessary outside workers and equipment for taxiing of the aircraft, therefore reducing costs and delays. 
12.	ADB Safegate discloses the claimed invention except for the operation of the device in reverse pushback travel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform the same function but as the aircraft is in reverse pushback travel, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. 
13.	It would have been obvious because as taught in ADB Safegate Description of the Video “The airport apron is a busy space where aircraft, vehicles and people are in constant motion in all types of weather. The complexity of coordinating multiple activities and the lack of predictability can compromise safety, efficiency and performance. Parking delays are frustrating for passengers and costly and disruptive for business.” Also taught in ADB Safegate the Safedock system taught “improve safety, on time performance, and your bottom line.” If the system taught in ADB Safegate has those benefits while the airplane is pulling in forward to dock at a gate it is inherent that those benefits would be apparent while the airplane is in reverse pushback travel away from the gate. 
14.	Regarding Claim 2, ADB Safegate as modified discloses wherein said pushback monitoring and scanning system comprises one or more scanning means in communication with said processor for scanning said airport ramp area and producing images of said airport ramp area and said equipped aircraft driven during pushback (“an eye safe laser and patented 3D scanning technique are used to capture and track the approaching aircraft”) As discussed earlier it is inherent that these scanning devices are in communication with a processor.


    PNG
    media_image1.png
    642
    1134
    media_image1.png
    Greyscale

ADB Safegate also discloses said one or more pushback monitoring and scanning means are mounted on or adjacent to said parking stand in locations to produce images of said pushback path for said electric taxi system-driven aircraft pushing back from said stand

    PNG
    media_image4.png
    624
    919
    media_image4.png
    Greyscale

15.	Regarding Claim 3, ADB Safegate as modified discloses wherein said at least one display device comprises a planar structure with said visual signals presented on a planar surface of said planar structure, and said planar structure is sized and mounted in a location outside said electric taxi system-driven aircraft to be clearly visible to a pilot inside a cockpit of said electric taxi system-driven aircraft.

    PNG
    media_image5.png
    641
    1136
    media_image5.png
    Greyscale

16.	Regarding Claim 4, ADB Safegate as modified discloses wherein said visual signals comprise at least an array of directional arrows relating to electric taxi system-driven aircraft reverse travel along said pushback path, 
    PNG
    media_image2.png
    528
    929
    media_image2.png
    Greyscale

As seen above there is a first directional arrow pointing vertically directing the pilot in that direction as well as a second arrow on the left side pointing to the right directing the pilot in that direction as seen in the video. ADB Safegate also discloses said safety alerts comprise an array of colors corresponding to at least a presence or warning of an unsafe pushback condition and an absence of an unsafe pushback condition.


    PNG
    media_image3.png
    523
    925
    media_image3.png
    Greyscale

It is noted that the “STOP” alert on the display above is in red and is also absent as seen in previous photos as the airplane is approaching the target point when the warning is not applicable. Regarding the reverse pushback of Claim 4, applicant is pointed to argument made regarding this in Claim 1. 
17.	Regarding Claim 5, ADB Safegate as modified discloses wherein said array of directional arrows comprise at least arrows indicating electric taxi system-driven aircraft reverse pushback travel along a straight pushback travel path,

    PNG
    media_image6.png
    573
    1144
    media_image6.png
    Greyscale

 reverse pushback travel requiring turning to the right,

    PNG
    media_image7.png
    554
    975
    media_image7.png
    Greyscale

 and reverse pushback travel requiring turning to the left

    PNG
    media_image8.png
    571
    1141
    media_image8.png
    Greyscale

Regarding the reverse pushback of Claim 5, applicant is pointed to argument made regarding this in Claim 1. 
18.	Regarding Claim 6 ADB Safegate as modified discloses wherein said visual signals comprise an array of directional arrows colored in an array of colors, wherein each one of said array of colors is defined to guide said pilot to take an action indicated during reverse pushback travel of said electric taxi system-driven aircraft

    PNG
    media_image7.png
    554
    975
    media_image7.png
    Greyscale

It is noted that the arrow pointed to the right is an array of red colors and the arrow pointed vertical is an array of orange colors. Regarding the reverse pushback of Claim 6, applicant is pointed to argument made regarding this in Claim 1. 
19.	Regarding Claim 7, ADB Safegate as modified discloses wherein said array of colors comprises at least green, orange, and red. As seen above the various displays comprise red and orange arrays of colors and it would have been obvious to one skilled in the art with a “high intensity LED display” and a display that is already capable of display multiple colors to allow the LED display to also display a green array of colors to increase the amount of communication possible over the display and in turn increasing safety and efficiency, reducing costs.
20.	Regarding Claim 8, ADB Safegate as modified discloses wherein said planar surface further comprises a distance indicator operative to indicate a real time distance of said electric taxi system-driven aircraft from said pushback end location during reverse pushback travel.

    PNG
    media_image7.png
    554
    975
    media_image7.png
    Greyscale

Regarding the reverse pushback of Claim 8, applicant is pointed to argument made regarding this in Claim 1. If ADB Safegate can determine the position from the aircraft to a predetermined stop position in the forward direction it is inherent that the system disclosed in ADB Safegate could also display the distance between the aircraft and a predetermined stop position, in this case, the end location during reverse pushback travel. 
21.	Regarding Claim 11, ADB Safegate discloses A method for safely and efficiently monitoring and guiding reverse pushback travel (“visual docking guiding system”) of electric taxi system-driven aircraft within an airport ramp area (“the high intensity LED display provides azimuth guidance and distance to go information to both pilots”), comprising: a. providing a stand in the airport ramp area and equipping the stand with a pushback monitoring and scanning system operative in real time to scan the ramp area and to monitor aircraft pushback paths (“an eye safe laser and patented 3D scanning technique are used to capture and track the approaching aircraft”)

    PNG
    media_image1.png
    642
    1134
    media_image1.png
    Greyscale

ADB also discloses providing a processor and software in communication with the pushback monitoring and scanning system to receive and process in real time information relating to the ramp area and reverse pushback travel of the electric taxi system-driven aircraft along the pushback path and to produce visual signals and safety alerts to guide the pilot driving the electric taxi system-driven aircraft in real time during pushback (“an eye safe laser and patented 3D scanning technique are used to capture and track the approaching aircraft”). It is inherent from the ADB Safegate video that some sort of processor is in communication with the “eye safe laser and 3D scanning technique” and the display device seen in the video. As seen in the video the devices are in communication with each other and update the display with real time information regarding the aircraft location inherently showing the presence of a processor of some sort. ADB Safegate also discloses d. providing at least one or a plurality of display devices in communication with the processor to receive and display the visual signals and safety alerts in real time and displaying the visual signals and safety alerts on the at least one or the plurality of display devices in a form that is easily seen, read, and understood by the pilot and by airport personnel viewing the displays. As discussed above it is inherent from the function of the device presented in the ADB Safegate video that a processor of some sort is working in conjunction with the device to provide the display with real time information regarding the aircraft position and warnings.

    PNG
    media_image2.png
    528
    929
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    523
    925
    media_image3.png
    Greyscale


 ADP Safegate also discloses driving the aircraft along the pushback path in response to the displayed visual signals and safety alerts.

    PNG
    media_image2.png
    528
    929
    media_image2.png
    Greyscale

22.	ADB Safegate does not disclose part b. of Claim 11. McCoskey does disclose providing an aircraft equipped with electric taxi drive systems controllable by a pilot (Abstract: A powered nose aircraft wheel system (130) for an aircraft (12))… [008] Steering and speed are regulated either by the onboard control of the pilot) of the aircraft and operative to drive the aircraft in reverse during pushback from the parking stand along a pushback path to a pushback end location ([0057] The wheel motors 106 may be designed for both forward and rearward operation).
23.	It would have been obvious to one with ordinary skill in the art prior to the effective filing date
to modify ADB Safegate in view of McCoskey, to reduce necessary outside workers and equipment for taxiing of the aircraft, therefore reducing costs and delays. 
24.	ADB Safegate discloses the claimed invention except for the operation of the device in reverse pushback travel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform the same function but as the aircraft is in reverse pushback travel, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. 
25.	It would have been obvious because as taught in ADB Safegate Description of the Video “The airport apron is a busy space where aircraft, vehicles and people are in constant motion in all types of weather. The complexity of coordinating multiple activities and the lack of predictability can compromise safety, efficiency and performance. Parking delays are frustrating for passengers and costly and disruptive for business.” Also taught in ADB Safegate the Safedock system taught “improve safety, on time performance, and your bottom line.” If the system taught in ADB Safegate has those benefits while the airplane is pulling in forward to dock at a gate it is inherent that those benefits would be apparent while the airplane is in reverse pushback travel away from the gate. 
26.	Regarding Claim 12, ADB Safegate as modified discloses further comprising simultaneously scanning the airport ramp area and the pushback path in real time as the pilot drives the aircraft in reverse with the electric taxi systems along the pushback path within the airport ramp area (“an eye safe laser and patented 3D scanning technique are used to capture and track the approaching aircraft”)

    PNG
    media_image1.png
    642
    1134
    media_image1.png
    Greyscale

communicating a presence of objects detected in the pushback path to the processor (As seen above at 1:46 in the top left portion of the picture the system disclosed in ADB Safegate produces 3D image of the aircraft and the ramp area, indicating a communication with a processor), communicating the visual signals and safety alerts to the displays (“When the aircraft is captured and confirmed the Safedock system measures the aircraft and distance to the stop position. The high intensity LED display provides azimuth guidance and distance to go information to both pilots”)

    PNG
    media_image2.png
    528
    929
    media_image2.png
    Greyscale

,and continuing reverse travel of the aircraft with the electric taxi systems along the pushback path, turning the reversing aircraft in a direction required to avoid the detected objects (“intuitive instructions keep the pilot centered”), or stopping reverse travel of the aircraft in response to the real time information communicated by the visual signals and safety alerts

    PNG
    media_image3.png
    523
    925
    media_image3.png
    Greyscale

Regarding the reverse pushback of Claim 12, applicant is pointed to argument made regarding this in Claim 11.
27.	Regarding Claim 13, ADB Safegate as modified discloses further comprising locating and sizing the at least one display device in an airport ramp location outside the aircraft where the pilot and cockpit crew can easily see, read, and respond to the visual signals and safety alerts in real time as they drive the aircraft in reverse with the electric taxi drive systems along the pushback path. Regarding the reverse pushback of Claim 13, applicant is pointed to argument made regarding this in Claim 11.

    PNG
    media_image5.png
    641
    1136
    media_image5.png
    Greyscale

28.	Regarding Claim 15, ADB Safegate as modified discloses the visual signals displayed on the at least one or the plurality of display devices comprise at least an array of directional arrows 

    PNG
    media_image2.png
    528
    929
    media_image2.png
    Greyscale

As seen above there is a first directional arrow pointing vertically directing the pilot in that direction as well as a second arrow on the left side pointing to the right directing the pilot in that direction as seen in the video. ADB safegate also discloses said safety alerts comprise an array of colors corresponding to at least a presence or warning of an unsafe pushback condition and an absence of an unsafe pushback condition.

    PNG
    media_image3.png
    523
    925
    media_image3.png
    Greyscale

It is noted that the “STOP” alert on the display above is in red and is also absent as seen in previous photos as the airplane is approaching the target point when the warning is not applicable. Regarding the reverse pushback of Claim 15, applicant is pointed to argument made regarding this in Claim 11. 
29.	Regarding Claim 16, ADB Safegate as modified discloses further comprising, at an airport parking stand equipped with an aircraft docking system (“visual docking guiding system”) for arriving electric taxi system-driven aircraft, integrating the pushback monitoring and scanning system (“an eye safe laser and patented 3D scanning technique are used to capture and track the approaching aircraft”) with the aircraft docking system (“the high intensity LED display provides azimuth guidance and distance to go information to both pilots”) and monitoring ground travel of arriving electric taxi system-driven aircraft into the parking stand and pushback of departing electric taxi system-driven aircraft out of the parking stand (“connecting the data system to flight information systems and other equipment on the apron” and “information is shared allowing operators to manage in real time to avoid disruption”)

    PNG
    media_image9.png
    548
    1099
    media_image9.png
    Greyscale

30.	Claim(s) 9, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ADB SafeGate Youtube Video and McCoskey (US Patent Pub. No. 20060065779) in view of Airside International (NPL Article “ADB SAFEGATE launches new Safedock X A-VDGS”)
31.	Regarding Claim 9, ADB Safegate as modified by McCoskey disclose all of the elements of Claim 2 and ADB Safegate discloses wherein said at least one display device comprises a plurality of individual electronic display devices in communication with said processor and in airport control locations with personnel responsible for aircraft pushback operations or airport ramp operations. “Our Safe Control Apron Management Software enables collaborative decision-making by connecting the data system to flight information systems and other equipment on the apron. Gate availability, equipment status and other milestone information is shared allowing operators to manage in real time to avoid disruption. When preparing for an arrival safe control apron management confirms gate availability and sends flight arrival information to the safe dock system”

    PNG
    media_image10.png
    570
    1112
    media_image10.png
    Greyscale


    PNG
    media_image9.png
    548
    1099
    media_image9.png
    Greyscale


    PNG
    media_image11.png
    556
    1122
    media_image11.png
    Greyscale

ADB Safegate does not disclose that one of said plurality of individual electronic display devices are located in at least a cockpit of said aircraft. Airside International does disclose “Turn milestones are displayed on a tablet/PC or on a second Safedock display, in support of Airport Collaborative Decision Making (A-CDM). A mobile operator panel further increases situational awareness and flexibility of ramp operations.” It is inherent that a “tablet” could be inside a cockpit of a modern aircraft. 
32.	It is also noted that ADB Safegate discloses that its system “connecting the data system to flight information systems and other equipment on the apron” and “information is shared allowing operators to manage in real time to avoid disruption.” It would be obvious to one skilled in the art before the effective filing date to modify ADB Safegate and McCoskey in view of Airside International to put the “tablet” disclosed in Airside International, in the cockpit of the aircraft because as taught in ADB Safegate the system disclosed wants to keep “operators” informed and connect “flight information systems.” Putting one of these display devices in communication with the processor in the cockpit would increase the amount of “operators” informed and would connect more “flight information systems” increasing safety of operation and in turn efficiency and reduced costs.
33.	Regarding Claim 10, ADB Safegate as modified discloses wherein said visual signals presented on a planar surface of each of said plurality of individual electronic display devices and said visual signals comprise at least an array of directional arrows and safety alerts relating to electric taxi system-driven aircraft reverse travel along said pushback path in an array of colors corresponding to at least a presence or warning of an unsafe pushback condition and an absence of an unsafe pushback condition.

    PNG
    media_image12.png
    556
    1122
    media_image12.png
    Greyscale

34.	As is seen above the part of the display circled is a mirror display of the “high intensity LED display” at the gate, outside the airplane. It is inherent then that this would also display the directions and safety alerts seen on the “high intensity LED display” in the rejections for Claims 4-6. Regarding the reverse pushback of Claim 10, applicant is pointed to argument made regarding this in Claim 1.
35.	Regarding Claim 14, ADB Safegate as modified discloses further comprising locating ones of the plurality of display devices in a plurality of locations inside or outside the electric taxi system-driven aircraft, including inside a cockpit of the electric taxi system-driven aircraft and outside the electric taxi system-driven aircraft at parking stand locations at the gate, in airport ramp control and air traffic control locations, and within ground service vehicles and equipment where airport personnel can easily read the display devices and guide the pilot to drive the aircraft with the electric taxi systems in reverse along the pushback path in response to the visual signals and safety alerts. “Our Safe Control Apron Management Software enables collaborative decision-making by connecting the data system to flight information systems and other equipment on the apron. Gate availability, equipment status and other milestone information is shared allowing operators to manage in real time to avoid disruption. When preparing for an arrival safe control apron management confirms gate availability and sends flight arrival information to the safe dock system”

    PNG
    media_image11.png
    556
    1122
    media_image11.png
    Greyscale


    PNG
    media_image9.png
    548
    1099
    media_image9.png
    Greyscale

36.	ADB Safegate does not disclose that one of said plurality of individual electronic display devices are located in at least a cockpit of said aircraft. Airside International does disclose “Turn milestones are displayed on a tablet/PC or on a second Safedock display, in support of Airport Collaborative Decision Making (A-CDM). A mobile operator panel further increases situational awareness and flexibility of ramp operations.” It is inherent that a “tablet” could be inside a cockpit of a modern aircraft.
37.	It is also noted that ADB Safegate discloses that its system “connecting the data system to flight information systems and other equipment on the apron” and “information is shared allowing operators to manage in real time to avoid disruption.” It would be obvious to one skilled in the art before the effective filing date to modify ADB Safegate and McCoskey in view of Airside International to put the “tablet” disclosed in Airside International, in the cockpit of the aircraft because as taught in ADB Safegate the system disclosed wants to keep “operators” informed and connect “flight information systems.” Putting one of these display devices in communication with the processor in the cockpit would increase the amount of “operators” informed and would connect more “flight information systems” increasing safety of operation and in turn efficiency and reduced costs.

Conclusion
38.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to BRENDAN KROGER SCHNEIDER whose telephone number is (571)272-4858. The
examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN KROGER SCHNEIDER/Examiner, Art Unit 3644                                                                                                                                                                                                        


/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644